 Case 2:20-cr-00579-SVW Document 338-2 Filed 05/17/21 Page 1 of 2 Page ID #:3437



1    Ashwin J. Ram (SBN 227513)
2    aram@steptoe.com
     Michael A. Keough (SBN 327037)
3    mkeough@steptoe.com
4    Meghan L. Newcomer (pro hac vice)
     mnewcomer@steptoe.com
5    Nicholas P. Silverman (pro hac vice)
6    nsilverman@steptoe.com
     STEPTOE & JOHNSON LLP
7    633 West Fifth Street, Suite 1900
8    Los Angeles, CA 90071
     Telephone: (213) 439-9400
9    Facsimile: (213) 439-9599
10
     Counsel for Defendant Richard Ayvazyan
11
12                          UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
                                              Case No. 20-cr-579 (SVW)
15   UNITED STATES OF AMERICA,
16                                            DECLARATION OF ASHWIN J.
                       Plaintiff,             RAM IN SUPPORT OF
17                                            DEFENDANTS RICHARD
18                     v.                     AYVAZYAN AND MARIETTA
                                              TERABELIAN’S JOINT MOTION
19   RICHARD AYVAZYAN,                        FOR A KASTIGAR HEARING, TO
20   MARIETTA TERABELIAN,                     DISQUALIFY THE PROSECUTION
     et al.,                                  TEAM, AND TO DISMISS
21
22                    Defendants.             Hon. Stephen V. Wilson
23                                            Current Hearing Date:   June 14, 2021
24                                            Requested Hearing Date: June 7, 2021
                                              Time:                   11:00 a.m.
25
26
27
28
         DECLARATION OF A. RAM IN SUPPORT OF MOTION FOR KASTIGAR
               HEARING, DISQUALIFICATION, AND DISMISSAL
 Case 2:20-cr-00579-SVW Document 338-2 Filed 05/17/21 Page 2 of 2 Page ID #:3438



1          I, Ashwin J. Ram, declare as follows:
2          1.     I am an attorney licensed to practice law in the state of California. I am a
3    partner at the law firm of Steptoe & Johnson LLP and counsel of record for defendant
4    Richard Ayvazyan in the above-captioned matter.
5          2.     A true and correct copy of the May 7, 2021 letter from counsel for
6    Defendant Richard Ayvazyan to the government seeking discovery on evidence tainted
7    by coerced statements is attached as Exhibit A.
8          3.     A true and correct copy of the May 17, 2021 email from the government to
9    counsel for Defendant Richard Ayvazyan in response to counsel’s aforementioned May
10   7, 2021 letter is attached as Exhibit B.
11         4.     A true and correct copy of a Federal Bureau of Investigation Electronic
12   Communication, dated June 16, 2020, produced by the government as
13   DOJ_PROD_0000151831, and redacted in compliance with the Local Rules, is attached
14   as Exhibit C.
15         5.     A true and correct copy of a Federal Bureau of Investigation FD-302,
16   dated November 16, 2020 and produced by the government as DOJ_PROD_
17   0000153418 and DOJ_PROD_0000153419, is attached as Exhibit D.
18         I declare under penalty of perjury that the foregoing is true and correct.
19         Executed at Los Angeles, California on May 17, 2021.
20
                                                   Respectfully submitted,
21
22                                                 /s/ Ashwin J. Ram
                                                   Ashwin J. Ram
23
24                                                 Counsel for Defendant Richard Ayvazyan

25
26
27
28
                                     1
          DECLARATION OF A. RAM IN SUPPORT OF MOTION FOR KASTIGAR
                HEARING, DISQUALIFICATION, AND DISMISSAL
